Case 21-10287-TPA               Doc 27
                                    Filed 07/09/21 Entered 07/09/21 15:46:08 Desc Main
                                   Document      Page 1 of 3                FILED
                                                                            7/9/21 3:44 pm
                                                                            CLERK
                           INTHEUNITED STATES BANKRUPTCY C OURT             U.S. BANKRUPTCY
                         FOR THE WESTERN DI STR ICT OFPENNSYLVANIA          COURT - WDPA
  INRE:


RICKY FREEBOROUGH                                              Bankruptcy Case No. 21-10287-TPA
SUSAN FREEBOROUGH
          Debtor(s)                                           Chapter 13


                                       PLAN CONFIRMATION ORDER

 A         It is hereby ORDERED that with the consent ofthe Debtor(s), the Chapter 13 Plan dated May 5, 2021, except
 as modified herein as checked below, is CONFIRMED in accord with 11 USC 1325. On the effective date of this
 Order, the Chapter 13 Trustee shall pay administrative, secured and priority creditors identified in the Plan. General
 unsecured creditors will not receive distributions at least until the government bar date has passed and the Chapter 13
 Trustee has submitted a Notice ofIntention to Pay Claims to the Court. Confirmation ofthis Plan pursuant to this Order
 is without prejudice to reconsideration following a status conference held by the Chapter 13 Trustee to gauge the
 progress of Plan implementation which Status Conference is scheduled for NIA, (which may, upon agreement
 ofthe Parties, be continued from time to timeprovided however that following the 3rd continuance, the matter shall be
 set for hearing before the Court), following which time the Plan may be modified to the satisfaction ofall Parties after
 notice and hearing before the Court, or the status conference may be marked closed by the Chapter 13 Trustee.


           1.       The claims of the following creditors shall govern as to amount, classification and rate of interest
 (or as otherwise noted), unless the Debtor(s) successfully objects to the claim: J.P Morgan Chase NA CL#6

          2.        The secured portion of the claim of One Main Financial Group, (Claim No. 4) shall be treated as
 a surrender of collateral and shall not be paid by the Trustee or the Debtor.

          3.        JPMorgan Chase Bank Cl.#6 will be paid in full.


 B        IT IS FURTHER ORDERED THAT THE FOLLOWING DEADLINES ARE ESTABLISHED:

         1.       Objections to the Plan: This Order is effective as of the date indicated below. Pursuant to
 Fed.R.Bankr.P. 2002(b), any party in interest with an objection to any provision ofthis Confirmation Order must file a
 written objection within the twenty-eight (28) day period following entry of this Order. Failure to timely object shall
 be deemed a waiver of all objections and an acceptance of the provisions of this confirmed Plan. The Trustee may
 only disburse funds pursuant to this confirmation order upon expiration of the foregoing twenty-eight (28) day
 period.

          2.         Applications to retain brokers, sales agents, or other professionals. Ifthe Plan contemplates sales
 ofassets or litigation proceeds as a source offunding, Debtor shall file motion(s) to employ the necessary professionals
 within thirty (30) days hereof.

           3.       Review of Claims Docket and Objections to Claims. Pursuant to LBR 3021-1 (c) (2), the Debtor or
 Debtor's attorney, ifrepresented, shall review all proofs of claim filed and shall file objections to any disputed claims
 within ninety (90) days after the claims bar date or, for late filed or amended claims, within ninety (90) days after they
 are filed and served. Absent an objection, the proofofclaim will govern as to the classification and amount ofthe claim.
 Objections filed after the ninety (90) days specified herein shall be deemed untimely.

           4.       Motions or Complaints Pursuant to §§506, 507, or 522. All actions to determine the priority,
 avoidability, or extent ofliens, all actions pursuant to 11 U.S. C. §§506, 507 and 522 shall be filed within ninety (90) days
 after the claims bar date.
Revised 1/5/2021
Case 21-10287-TPA               Doc 27       Filed 07/09/21 Entered 07/09/21 15:46:08                          Desc Main
                                             Document     Page 2 of 3



           5.       Filing Amended Plans. Within fourteen (14) days after the Bankruptcy Court resolves the priority,
 avoidability, or extent of a lien, or any objection to claim, the Debtor(s) shall file an amended Plan to provide for the
 allowed amount of the claim if the allowed amount differs from the amount stated in the Plan. Debtor(s) shall also file
 an amended Plan within thirty (30) days after the claims bar date(s) in the event that no objection is filed and the claim(s)
 as filed causes the Plan to be underfunded.


 C        IT IS FURTHER ORDERED THAT:

         1.       Plan terms are subject to the resolution of: timely but yet to be filed claims including government
claims; all actions to determine the avoidability, priority or extent of liens, including determination of the allowed
amount of secured claims under 11 U.S.C. §506, disputes over the amount and allowance of claims entitled to priority
under 11 U.S. C. §507, and all objections to claims.

         2.       Following payment of allowed secured and priority claims the allowed claims of general unsecured
creditors shall be paid from available funds on a pro rata basis, which may represent an increase or decrease in the
amount projected in the Plan.

         3.       After the claims objection deadline, the Plan shall be deemed amended to conform to the claims filed
or otherwise allowed. If the Plan expressly modified the terms of payment to any creditor pursuant to 11 U.S. C.
§l 322(b)(2), nothing in this Order shall be construed to change the payment terms established in the Plan.

        4.         Any creditor who files or amends a proof of claim shall serve a copy on the Debtor(s) or counsel for
the Debtor(s).

         5.       Any creditor whose payment changes due to variable interest rates, change in escrow, or change in
monthly payments, shall notify the Trustee, Debtor(s)' Counsel and Debtor(s) at least twenty-one (21) days prior to the
change taking effect.

         6.        Debtor(s) shall file an Amended Schedule I in the event of:

                  (a) Household income increases, because of new employment, promotion, or otherwise, since any
increase in disposable income shall qualify for modification under § 1329 retroactive to the date of the increase.

                  (b) A reduction in payroll withholding (including any Domestic Support Obligation and retirement
loan(s) repayments), or any increase of 10% in household income. Any indicated increase in disposable income (and
the fund created for the benefit of general Unsecured Creditors) is retroactive to the date of the payoff of the obligation
or increase in household income.

                   (c) Household income increases by 1% or more over most the recently filed Schedule I. Any
indicated increase in disposable income (and the fund created for the benefit of general Unsecured Creditors) is
retroactive to the date of the increase in household income.

          7.       Debtor(s) shall provide Trustee annual tax returns and statements of income and expenses, in
accordance with Section 521(t) and (g), and shall file an amended plan reflecting any increase in disposable income
retroactive to date of increase.

          8.       Debtor's counsel must file a fee application in accordance with W.PA.LBR 2016-1 before attorney
fees in excess of the "no look" provision (including retainer) will be allowed or paid.

         9.       The Trustee shall file a Certificate of Default and Request for Dismissal of the case in the event of a
material Plan default. If the default involves failure to make a plan payment the case will result in dismissal without
further hearing upon filing and service of an Affidavit of Default by the Trustee. The Trustee is not precluded from
raising preconfirmation defaults in any subsequent motion to dismiss.



Revised 1/5/2021
Case 21-10287-TPA               Doc 27      Filed 07/09/21 Entered 07/09/21 15:46:08                       Desc Main
                                            Document     Page 3 of 3


          10.      In the event that any order is entered in this case granting relief from the automatic stay to a secured
creditor, then the Trustee shall make no further disbursements to any creditor on account of any secured claim that is
secured by the subject property, unless directed otherwise by further Order of Court.



 Dated: 7/6/2021

                                                                      United States Bankruptcy Judge

cc: All Parties in interest to be served by Clerk in seven (7) days




Revised 1/5/2021
